DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/01/2021, the Office acknowledges the current status of the claims: claims 1 and 11 have been amended, and no new matter appears to be added.

Allowable Subject Matter
3.           Claims 1-20 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of prior to transmitting wireless power to an external electronic device, receiving a wireless charging request from the external electronic device in response to the external electronic device determining that wireless charging is needed while wireless communication with the external electronic device is performed through a communication circuit of the electronic device.
            US PGPub 2014/0194092 A1 to Wanstedt et al. at [0029] describes:
In a preferred example embodiment, after the requesting radio 14 makes a charging request but before charging starts, the eNB reserves payment from the requesting radio 14 either directly or after contacting a subscriber database, e.g., an HLR, to determine whether the requesting radio may receive the wireless charging service. After the charging is complete, the payment is given to the donor UE 12 which supplies the power to the requesting radio 14.

However, Wanstedt does not expressly disclose the features described above with respect to claims 1 and 11.

            US PGPub 2016/0099604 A1 to Von Novak, III et al. in [0114] describes:
FIG. 14 is a flow diagram of an example of a sixth resolution method 1400 of facilitating avoidance of cross connection of a chargeable device 704 in communication with a wireless charger 702 in accordance with certain embodiments described herein. In an operational block 1410, the wireless charger 702 receives a request to enable a data connection from a chargeable device 704. In an operational block 1420, the wireless charger 702 determines whether any requests have been previously received before having received the request from the chargeable device 704 (e.g., whether the received request is the first request received by the wireless charger 702). In an operational block 1430, the wireless charger 702 accepts the data connection if no requests have been previously received before having received the request from the chargeable device 704 (e.g., the received request is the first request received by the wireless charger 702). If the wireless charger 702 is configured to transfer power to only a single chargeable device 704 at a time, the wireless charger 702 can reject subsequent data connection requests.

However, Von Novak, III does not expressly disclose the features described above with respect to claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 5, 2022